Per Curiam. The appellant’s brief in this case was due on January 30, 1988. On January 22, appellant’s counsel filed a motion asking that the time for filing his brief in this case be extended to March. 30, 1988. An examination of our records discloses that appellant’s counsel has been counsel in six other appeals to this court during the past seven months and has made a similar request in all of them at least twice. In CACR 87-71, counsel requested and obtained an extension of eighty-five days, in CACR 87-86 forty-two days, in CACR 87-163 forty-two days, in CACR 87-181 sixty-five days, in CACR 87-194 fifty-five days, and in CACR 87-203 forty-three days.  The court will grant an extension of time for the filing of appellant’s brief for a period of thirty days from this date. Counsel is admonished, however, that a request for further extension of time in this case will be looked on with extreme disfavor. Counsel’s attention should also be called to the provisions of Rule 7(f) of the Rules of the Supreme Court and the Court of Appeals, which provides that counsel who delay the filing of a motion for extension of time until it is too late for the brief to be filed if the motion is denied, do so at their own risk.